                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        KIRSTIN RIDGWAY,                               Case No. 18-cv-07822-HSG
                                   8                    Plaintiff,                         ORDER TO SHOW CAUSE WHY
                                                                                           CASE SHOULD NOT BE DISMISSED
                                   9              v.
                                                                                           Re: Dkt. No. 7
                                  10        SANDY PHILLIPS,
                                  11                    Defendant.

                                  12           On November 28, 2018, Plaintiff filed the present suit against Defendant Sandy Phillips in
Northern District of California
 United States District Court




                                  13   Sonoma County Superior Court. See generally Dkt. No. 1-1, Ex. A (“Compl.”). Defendant
                                  14   removed the action to this Court on December 31, 2018. Defendant filed a motion to dismiss on
                                  15   January 7, 2019. Dkt. No. 7. To date, Plaintiff has failed to oppose the motion.
                                  16           In general, an opposition must be filed and served “not more than 14 days after the motion
                                  17   was filed.” L.R. 7-3(a). The Court interprets a failure to oppose a motion to dismiss as a
                                  18   concession that the original complaint should be dismissed. See Marziano v. Cty of Marin, No. C-
                                  19   10-2740 EMC, 2010 WL 38955258, at *4 (N.D. Cal. Oct. 4, 2010) (interpreting plaintiff’s failure
                                  20   to oppose defendant’s motion to dismiss as a concession that the claim at issue should be
                                  21   dismissed); see also GN Resound A/S v. Callpod, Inc., No. C 11-04673 SBA, 2013 WL 1190651,
                                  22   at *5 (N.D. Cal. Mar. 21, 2013) (construing plaintiff’s failure to oppose defendant’s argument as a
                                  23   concession of said argument).
                                  24   //
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                   1          Because Plaintiff failed to oppose Defendant’s motion within the mandated period of 14

                                   2   days, the Court may, in its discretion, dismiss this action. See Marziano, 2010 WL 38955258, at

                                   3   *4. The Court thus ORDERS Plaintiff to show cause by February 21, 2019 as to why this case

                                   4   should not be dismissed in light of Plaintiff’s failure to oppose Defendant’s motion.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 2/14/2019

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
